         Case 3:99-cr-00067-JBA Document 401 Filed 06/08/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                              Crim. No. 3:99cr67(AWT)
v.
ADRIAN PEELER                                         June 8, 2020


                        NOTICE OF SUPPLEMENTAL AUTHORITY

       The Government’s Memorandum in Opposition to Defendant’s First Step Act Motion

noted that there was no binding authority with respect to the whether the term “violation” in

Section 404 of the FSA refers narrowly to the statute cited in the charging document or, more

broadly, to the actual offense conduct. On June 5, 2020, the Second Circuit rejected the

Government’s argument that it is the statute of conviction, and not the defendant’s actual

conduct, that controls eligibility for a retroactive sentence reduction under the First Step Act.

United States v. Davis, 19-874 (2d Cir. June 5, 2020) (attached hereto as Exh. A).

       The Davis decision did not deal with an indictment, like Peeler’s, that alleged a specific

quantity of narcotics in excess of the statutory minimum. However, Davis’s plea included an

admission to 1.5 kilograms to 4.5 kilograms of cocaine base. Davis at 6. The Government is

still deciding whether to pursue further review of the Davis decision, but in the interim, the

Government wanted to alert the Court to this new decision. Notably, while the Davis court

decided that the defendant was eligible for relief, there was no challenge to (and, thus, no review

of) the district court’s exercise of discretion. Davis, at 27-28.




                                                  1
         Case 3:99-cr-00067-JBA Document 401 Filed 06/08/20 Page 2 of 2




                                               Respectfully submitted,

                                               JOHN H. DURHAM
                                               UNITED STATES ATTORNEY

                                               Nancy V. Gifford

                                               NANCY V. GIFFORD
                                               ASSISTANT U.S. ATTORNEY
                                               Fed. Bar. No ct16324
                                               Nancy.Gifford@usdoj.gov
                                               450 Main Street
                                               Hartford, CT 06103
                                               Tel.: 860-947-1101




                                 CERTIFICATE OF SERVICE
        I hereby certify that on June 8, 2020 a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s CM/ECF System.


                                               Nancy V. Gifford

                                       _____________________________________
                                       NANCY V. GIFFORD
                                       ASSISTANT U.S. ATTORNEY




                                                  2
